Title: To James Madison from James Blake, 17 May 1802
From: Blake, James
To: Madison, James


					
						
						Baltimore May 17th: 1802.
					
					As it is probable, it will not be in my power to go to France, as soon as I expected, on account of the unsettled state of my affairs in this country—I beg leave to recommend my brother, D. T. Blake, Attorney at law, as a fit person to execute the duties of Vice-Commercial Agent in my department at Antwerp. He is a man of a fair reputation, and respectable talents, but of a sickly habit of body, which would induce him to change the climate for some time. Should you think proper to allow me to grant him a commission for this purpose, I should hold myself responsible for his conduct—and gratefully acknowledge an indulgence, so very interesting both to him and me. I have the honor to be very respectfully, Sir, your most obedient & most humble servant
					
						James Blake
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
